                     UNITED STATES DISTRICT COURT
                  WESTERN DISTRICT OF NORTH CAROLINA
                         CHARLOTTE DIVISION

CARA SCHNARS                        )
                                    )
                  Plaintiff,        )
                                    )
v.                                  )
                                    )                COMPLAINT
MAKINO, INC.,                       )                JURY TRIAL DEMANDED
                                    )
                  Defendant.        )
____________________________________)

                             NATURE OF THE ACTION

       Plaintiff Cara Schnars (“Ms. Schnars”) brings this action under Title VII of the

Civil Rights Act of 1964 and Title I of the Civil Rights Act of 1991 to correct unlawful

employment practices on the basis of sex and to seek appropriate relief because she was

adversely affected by such practices. Defendant Makino, Inc. (“Makino”) subjected Ms.

Schnars to a hostile work environment based on her sex, female, and terminated her

employment based upon her sex, female, and in violation of the Worker Adjustment and

Retraining Notification Act of 1988 (WARN).

                            JURISDICTION AND VENUE

       1.      Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 451, 1331,

1337, and 1343 and 1345. This action is authorized and instituted pursuant to 29 U.S.C. §

2101 et seq; § 706(f)(1) and (3) of Title VII of the Civil Rights Act of 1964, as amended;

42 U.S.C. §2000e-5(f)(1) and (3) (Title VII), §102 of the Civil Rights Act of 1991, 42

U.S.C. § 1981a.




  Case 3:21-cv-00498-MOC-DSC Document 1 Filed 09/21/21 Page 1 of 11
        2.     Venue is proper in the United States District Court for the Western District

of North Carolina because the alleged unlawful employment practices were committed

within the County of Mecklenburg.

                                        PARTIES

        3.     Plaintiff Cara Schnars is a citizen and resident of the County of

Mecklenburg, North Carolina, is over the age of 18 and is otherwise competent to bring

this action.

        4.     Defendant Makino, Inc., is a company incorporated under the laws of the

State of Delaware and operates as a foreign corporation in the state of North Carolina

employing machine sales consultants and other employees within North Carolina to

market and sell company products across the state of North Carolina. Makino has

continuously had at least 15 employees.

        5.     At all relevant times, Defendant has continuously been an employer

engaged in an industry affecting commerce, within the meaning of §701(b), (g) and (h) of

Title VII, 42 U.S.C. § 2000e(b), (g) and (h).

                         ADMINISTRATIVE PROCEDURES

        6.     Ms. Schnars filed a timely charge with the EEOC alleging that Defendant

violated Title VII.

        7.     On June 29, 2021, the EEOC issued to Plaintiff a Right to Sue Letter.

        8.     All conditions precedent to the institution of this lawsuit have been

fulfilled.




                                2
  Case 3:21-cv-00498-MOC-DSC Document 1 Filed 09/21/21 Page 2 of 11
                               STATEMENT OF CLAIMS

                            First Claim—Sexual Discrimination

       9.        Since at least 2007, Defendant has engaged in unlawful employment

practices in violation of 42 U.S.C. § 1981a and Section 703(a)(1) of Title VII, 42 U.S.C.

§2000e-2(a), (j) and (k). These practices continued on a regular basis and included

subjecting Ms. Schnars to discrimination on the basis of her sex, female, which included

the continuous preference for white male candidates for machine sales positions despite

the greater qualifications and experience of Ms. Schnars.

       10.       Ms. Schnars worked at EDM Sales and Supplies from 2001-2007. She was

hired into this role to run and oversee a start-up office in Cornelius, North Carolina.

During this time Ms. Schnars was assigned responsibility for all aspects of the office,

warehouse, inside and outside sales. Following further hires she primarily focused on

outside sales.

       11.       In 2007 Makino purchased EDM and Ms. Schnars continued on as an

outside sales engineer for Makino.

       12.       At Makino, Ms. Schnars met her sales goals and machine goals receiving

excellent reviews. Managers at Makino, on the whole, generally rated good performers as

“Proficient” on the Personal Performance Reviews (“PPRs”). On several occasions, Ms.

Schnars received “Commendable” on her PPRs, which is very rare. During her

employment, Ms. Schnars also had an impeccable record with no disciplinary action for

work performance or ethics ever marked on her record.




                                3
  Case 3:21-cv-00498-MOC-DSC Document 1 Filed 09/21/21 Page 3 of 11
        13.      From 2007 until 2015, Ms. Schnars was the sole outside female

salesperson. During this time and throughout her employment, Makino refused to allow

Ms. Schnars or any other female salesperson the opportunity to sell heavy machinery.

        14.      Ms. Schnars made several inquiries with different managers to sell heavy

machinery. Each time Ms. Schnars was rebuked and told that she lacked the “technical

expertise.” However, White Caucasian males in her field with less experience and

knowledge were consistently promoted into machine sales positions. For over eighteen

(18) years, Ms. Schnars was passed over for machine sales positions despite high marks

on her PPRs.

        15.      The pattern of Makino hiring preferences for white males into machine

sales can be traced back to the purchase of EDM in 2015. In that year, Chris Beckmen

was terminated as Machine Sales Engineer covering South Carolina. His replacement

Jason Piechowiak, a White male, was an outside hire without any machine industry

background.

        16.      In or around April 2016, Bob Winstanley retired as a Machine Sales

Engineer. Winstanley covered North Carolina and portions of Virginia. Bill Myers, Ms.

Schnars’ supervisor, hired a White male from outside the company, Alan Godwin, to fill

that position.

        17.      In March 2019, Dan Fredrickson left his position as a Machine Sales

Engineer with territory in parts of North Carolina and Virginia. Ms. Schnars asked the

manager, Craig Montalbano, about taking over Fredrickson’s position. Montalbano told

Ms. Schnars that they were looking for someone who lived in Virginia to fill that

position. Months went by and the position was never filled. Ms. Schnars asked




                                4
  Case 3:21-cv-00498-MOC-DSC Document 1 Filed 09/21/21 Page 4 of 11
Montalbano again, and he said someone was hired. However, in late October 2019, Ms.

Schnars discovered that no one had been hired but management was pulling White male

sales representatives from other states to service the territory for machinery. This is the

same area where Ms. Schnars worked as a Consumable Sales Engineer.

       18.     Also in 2019, Ms. Schnars found out that a White male named Chad

Brown, who also served as a Consumable Sales Engineer but had less experience, was

given a position as a Machine Sales Engineer in the Tennessee area. Mr. Brown lived and

worked in New England. When Ms. Schnars asked Jack Nash, the Tennessee sales

manager, why the position had never been posted, Mr. Nash responded that it was

something that came up between him and the manger in the New England territory.

       19.     During Ms. Schnars’ tenure, not one female was advanced into Makino’s

Sales Division. The organizational chart of Makino at the time of Ms. Schnars’

termination evidenced that leadership roles were predominantly filled by White males

with the exception of Kara Valz, Director of Marketing, and the Human Resources

Department.

       20.     By failing to advance Ms. Schnars (and other similarly situated females),

Makino deprived Ms. Schnars and other female employees of more prestigious sales

positions, higher compensation, higher management positions, and greater recognition

and visibility within the company and the industry as a whole.

       21.     The effect of the actions complained of in paragraphs 9 through 20 above

were to deprive Ms. Ellis of equal employment opportunities and otherwise adversely

affected her status as an employee.




                                5
  Case 3:21-cv-00498-MOC-DSC Document 1 Filed 09/21/21 Page 5 of 11
          22.    The unlawful employment practices complained of in paragraphs 9

through 20 above were intentional.

          23.    The unlawful employment practices complained of in paragraphs 9

through 20 above were done with malice or with reckless indifference to the federally

protected rights of Ms. Schnars.

          24.    The unlawful employment practices complained of in paragraphs 9

through 20 damaged Ms. Schnars, causing loss of income, emotional duress, and other

damages to be shown at trial in excess of $100,000.00.

                Second Claim—Disparate Impact under 42 U.S.C. 2000e-2(k)

          25.    The allegations of paragraphs 1 through 24 above as though fully set forth

herein.

          26.    Makino had and continues as of the date of this Complaint a demonstrable,

and particular employment practice in which White males are provided advancement in

the machinery sales force and in sales and corporate management.

          27.    Makino’s preference of White males can be demonstrated by the vast

numbers of White males in machinery sales positions, sales management positions and

corporate leadership.

          28.    Makino will only advance White females in positions of human resources,

accounting, inside sales and clerical work.

          29.    Except for a handful of examples, Makino simply does not hire men or

women of color.

          30.    Makino cannot show justifiable reasons for its preference for White males

related to the position in question or consistent with business necessity.




                                6
  Case 3:21-cv-00498-MOC-DSC Document 1 Filed 09/21/21 Page 6 of 11
          31.   The effect of the actions complained of in paragraphs 9 through 30 above

were to deprive Ms. Ellis and other similarly situated females and employees of color of

equal employment opportunities and otherwise adversely affected her status as an

employee.

          32.   The unlawful employment practices complained of in paragraphs 9

through 30 above were intentional.

          33.   The unlawful employment practices complained of in paragraphs 9

through 30 above were done with malice or with reckless indifference to the federally

protected rights of Ms. Schnars and other similarly situated females and employees of

color.

          34.   The unlawful employment practices complained of in paragraphs 9

through 30 damaged Ms. Schnars and other similarly situated females and employees of

color, causing loss of income, emotional duress, and other damages to be shown at trial in

excess of $100,000.00.

                           Third Claim — Wrongful Discharge

          35.   The allegations of paragraphs 1 through 34 above as though fully set forth

herein.

          36.   At the time of her termination, a White male held the position of Machines

Sales Engineer. This employee was also terminated.

          37.   According to a posting on LinkedIn, the two positions were combined into

a single Machine and Consumable Sales Engineer for North Carolina.

          38.   Ms. Schnars was never contacted by Makino offering her back her old

position. Based on past performance, Makino will hire a White male for the position.




                                7
  Case 3:21-cv-00498-MOC-DSC Document 1 Filed 09/21/21 Page 7 of 11
          39.   Around this time other female employees were subjected to discrimination

and termination on the basis of sex. Kara Valz, who had previously served as Director of

Marketing, was rejected the opportunity for a performance review despite a banner year

and the fact that she was being paid less than a White male subordinate within her

department. The CEO of Makino then proceeded to fire Ms. Valz. Further female

employees have filed complaints with the EEOC for sexual discrimination and wrongful

termination against Makino.

          40.   The effect of the actions complained of in the paragraphs above were to

deprive Ms. Schnars of equal employment opportunities through wrongful termination on

the basis of her sex, female.

          41.   The unlawful employment practices complained of in the paragraphs

above were intentional.

          42.   The unlawful employment practices complained of in the paragraphs

above were done with malice or with reckless indifference to the federally protected

rights of Ms. Schnars.

          43.   The unlawful employment practices complained of in the paragraphs

above damaged Ms. Schnars, causing loss of income, emotional duress, and other

damages to be shown at trial in excess of $100,000.00.

                      Third Claim – Improper Notice of Termination

          44.   The allegations of paragraphs 1 through 43 above as though fully set forth

herein.

          45.   Upon information and belief, Makino was investigating and considering a

massive layoff prior to the COVID-19 pandemic.




                                8
  Case 3:21-cv-00498-MOC-DSC Document 1 Filed 09/21/21 Page 8 of 11
       46.     Defendant stated to Ms. Schnars that there would be a reduction in the

work force as the business changed its focus from manufacturing to digital.

       47.     Makino terminated over one-hundred (100) employees during the COVID-

19 pandemic.

       48.     Makino used COVID-19 as a pretext for these terminations that Makino

was going to make regardless of the pandemic.

       49.     Makino did not give Ms. Schnars the requisite sixty (60) days’ notice as

required by the Worker Adjustment and Retraining Act (“WARN ACT”) when the

company terminated her employment as part of a larger series of massive pre-planned

layoffs within the company.

       50.     Makino’s termination of Ms. Schnars without (60) sixty days’ notice prior

to termination was an unlawful practice in violation of 29 U.S.C. § 2101.

                                 PRAYER FOR RELIEF

       Wherefore, Plaintiff Cara Schnars respectfully requests that this Court:

       1.      Grant a permanent injunction enjoining Defendant, its officers, agents,

servants, employees, attorneys, successors, and all persons in active concert or

participation with it, from creating, failing to prevent and failing to promptly correct an

offensive, abusive, intimidating, and hostile work environment on the basis of sex and/or

engaging in any other employment practice that discriminates on the basis of sex.

       2.      Order Defendant to institute and carry out policies, practices, and

programs which provide equal employment opportunities for employees, and which

eradicate the effects of its past and present unlawful employment practices.




                                9
  Case 3:21-cv-00498-MOC-DSC Document 1 Filed 09/21/21 Page 9 of 11
        3.         Order Defendant to make whole Ms. Schnars by providing appropriate

back pay with prejudgment interest, in amounts to be determined at trial, and other

affirmative relief necessary to eradicate the effects of its unlawful employment practices,

including but not limited to reinstatement of Ms. Schnars.

        4.         Order Defendant to make whole Ms. Schnars by providing compensation

for past and future pecuniary losses resulting from the unlawful employment practices

described above, including job search expenses and medical expenses, in amounts to be

determined at trial.

        5.         Order Defendant to make whole Ms. Schnars by providing compensation

for past and future nonpecuniary losses resulting from the unlawful practices complained

of in above, including inconvenience, pain and suffering, loss of enjoyment of life,

anxiety, stress, and humiliation, in amounts to be determined at trial.

        6.         Order Defendant to pay Ms. Schnars all lost wages, benefits, and civil

penalties as set forth in 29 U.S.C. § 2104.

        7.         Order Defendant to pay Ms. Schnars punitive damages for its malicious

and reckless conduct, as described above, in amounts to be determined at trial.

        8.         Award costs, including reasonable attorney fees, to Ms. Schnars.

        9.         Grant such further relief as the Court deems necessary and proper in the

public interest.

        JURY TRIAL DEMAND

        Ms. Schnars requests a jury trial on all questions of fact raised by its complaint.




                               10
 Case 3:21-cv-00498-MOC-DSC Document 1 Filed 09/21/21 Page 10 of 11
    This the 21st day of September, 2021.


                                        /s/John S. Austin
                                        John S. Austin NC Bar #20826
                                        Austin Law Firm, PLLC
                                        Attorney for Plaintiff
                                        Post Office Box 30
                                        Raleigh, North Carolina 27602
                                        Telephone: (919) 278-7634
                                        Facsimile (919) 424-7007
                                        john@johnaustinlaw.com




                              11
Case 3:21-cv-00498-MOC-DSC Document 1 Filed 09/21/21 Page 11 of 11
